         Case 1:20-cv-06179-PAE Document 35 Filed 05/07/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


SANDRA KLAUS,                                              CASE NO.: 1:20-CV-06179-PAE

                  Plaintiff,
                                                           NOTICE OF SETTLEMENT
             v.                                            OF PLAINTIFF’S CLAIMS
                                                           AGAINST DEFENDANT
M&T BANK CORPORATION and                                   EXPERIAN INFORMATION
EXPERIAN INFORMATION                                       SOLUTIONS, INC.
SOLUTIONS, INC.,         Defendant.




PLEASE TAKE NOTICE that the Plaintiff SANDRA KLAUS and her counsel, hereby give

notice that the Plaintiff has resolved her claims against Defendant EXPERIAN INFORMATION

SOLUTIONS, INC. (“EXPERIAN”) only, in the above-captioned action. The Plaintiff requests

forty-five (45) days to file a stipulation of dismissal of Plaintiff’s claims as to EXPERIAN.



Dated: May 7, 2021




Abel L. Pierre, Esq.
Law Office of Abel L. Pierre, PC
140 Broadway, 46th Floor
New York, NY 10005
Email: abel@apierrelaw.com

Counsel for Plaintiff
